Order unanimously reversed on the law without costs, objections sustained, order of Hearing Examiner vacated and petition granted in accordance with the following Memorandum: Family Court erred in confirming the Hearing Examiner’s finding that an upward modification of spousal support is not warranted (see, Matter of Pulver v Pulver, 188 AD2d 1044,1045, lv dismissed 82 NY2d 706; Mooney v Mooney, 84 AD2d 745). The record establishes that respondent’s yearly income has increased from $33,379 in 1988, when the previous support order was granted, to $55,384.18 in 1993. It also shows that petitioner’s expenses have increased since 1988 and that the previous award of spousal support is insufficient to meet her needs. We therefore grant the petition and increase the amount of spousal support from $150 per week to $250 per week, retroactive to the date of filing of the petition. (Appeal from Order of Genesee County Family Court, Graney, J.— Spousal Support.) Present—Lawton, J. P., Fallon, Callahan, Doerr and Boehm, JJ.